DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-27. Claims 6, 14, and 22 have been cancelled. Claims 1, 9, 17, and 27 have been amended. Accordingly, claims 1-5, 7-13, 15-21, and 23-27 are pending in the current application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that applicant suggests that a quantization parameter offset is not a value “indicative of a degree of quantization applied to coefficients of one or more transform coefficients of the chroma blocks”, however examiner respectfully disagrees. The applicant’s attempt to differentiate the quantization parameter value and quantization parameter offset is noted and purely to further prosecution it is treated in full in the new combination rejection below, however Examiner reserves the argument that the claim language as filed does not actually suggest that a QP offset value is not “indicative of a degree of quantization applied to coefficients”. The fact that the offset is a supplement to the base quantization value being applied, still clearly implies that it is “indicative of a degree of quantization applied to coefficients” as claimed. An offset may not directly apply quantization to a coefficient, however, it is still “indicative of a degree of quantization applied to coefficients”. Applicant is advised to amend such claim language to obviate such an interpretation and to better differentiate the offset from the quantization parameter value as intended.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (US 20130259141 A1) in view of Lee (US 20140348227 A1).
Regarding Claim 17, Van der Auwera et al. teaches a device for decoding video data (Figure 3, Element 30), the device comprising: 
memory configured to store video data (Figure 3, Element 82); and 
processing circuitry coupled to the memory (Paragraph 105; Paragraphs 165-168) and configured to: 
determine chroma blocks in a chroma quantization group (QG) of the video data (Paragraph 52; teaches dividing blocks into luma and chroma samples, and also grouping them into slices; Paragraph 90; clearly teaches quantization being handled at the slice-level); 
determine a quantization parameter predictor that is the same for each of the chroma blocks of the chroma QG (Paragraphs 90-95); 
determine an offset value that is the same for two or more of the chroma blocks of the chroma QG (Paragraphs 90-95); 
determine a quantization parameter value for each of the two or more of the chroma blocks in the chroma QG based on the quantization parameter predictor and the offset value, wherein the quantization parameter value is indicative of a degree of quantization applied to coefficients of one or more transform coefficient blocks of the chroma blocks (Paragraphs 72-75); 
inverse quantize coefficients of one or more residual blocks for the chroma blocks based on the determined quantization parameter value (Paragraphs 134-135); 
generate one or more residual blocks based on the inverse quantized coefficients (Paragraphs 135-136); and 
reconstruct the chroma blocks based on the one or more residual blocks (Paragraphs 136-137).
However, Van der Auwera et al. does not explicitly teach wherein determining the quantization parameter value for each of the two or more of the chroma blocks comprises: determining the quantization parameter value for only one of the two or more chroma blocks in the chroma QG; and assigning the determined quantization parameter value for the other chroma blocks of the two or more chroma blocks in the chroma QG.
Lee, however, teaches determining the quantization parameter value for each of the two or more blocks comprises: determining the quantization parameter value for only one of the two or more blocks in the QG; and assigning the determined quantization parameter value for the other blocks of the two or more blocks in the QG (Paragraphs 78, and 124).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the decoding device of Van der Auwera et al. to include the shared quantization parameter values of Lee as shown above, in order to more efficiently code higher quality and higher resolution video data (See Lee Paragraph 5).
Regarding Claim 18, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the quantization parameter predictor, the processing circuitry is configured to: determine a chroma sample from one of the chroma blocks; determine a corresponding luma block to the chroma blocks based on the determined chroma sample; and determine the quantization parameter predictor based on a quantization parameter value for the corresponding luma block (Paragraphs 73-74; Paragraph 138).
Regarding Claim 19, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the quantization parameter predictor, the processing circuitry is configured to determine the quantization parameter predictor based on quantization parameter values of a neighboring chroma QG (Paragraphs 123-124; Paragraphs 156-159).
Regarding Claim 20, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the offset value that is the same for two or more of the chroma blocks of the chroma QG, the processing circuitry is configured to determine the offset value that is the same for all of the chroma blocks of the chroma QG (Paragraphs 90-95).
Regarding Claim 21, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein to determine the offset value that is the same for the two or more of the chroma blocks, the processing circuitry is configured to determine the offset value that is the same for the two or more of the chroma blocks having a size greater than a threshold size or having at least one non-zero coefficient for corresponding residual blocks, or a block that does not precede the first block in the QG that has non-zero coefficients.
Regarding Claim 23, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein the processing circuitry is configured to: partition a luma coding tree unit (CTU) and a chroma CTU in dual tree generating luma blocks of the luma CTU and chroma blocks of the CTU with different partitions, wherein the chroma blocks in the chroma QG comprise the chroma blocks of the CTU and the chroma QG includes all of the chroma blocks of the CTU such that the chroma QG is same size as the CTU (Paragraphs 52-59).
Regarding Claim 24, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein a size of the chroma QG is restricted to less than or equal to a size of a corresponding luma QG (Paragraphs 52-59).
Regarding Claim 25, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches further comprising a display configured to display decoded video data (Figure 1, Element 32).
Regarding Claim 26, Van der Auwera et al. and Lee teach the device of claim 17, Van der Auwera et al. further teaches wherein the device comprises one of a camera, a computer, a wireless communication device, a broadcast receiver device, or a set-top box (Paragraph 40).
Method Claims 1-5 and 7-8 are drawn to the method of using corresponding apparatus claimed in claims 17-21 and 23-24 and are therefore rejected for the same reasons as used above.
Encoder claims 9-13 and 15-16 are drawn to the encoder performing the inverse actions to the decoder claimed in claims 17-21 and 23-24 and contain similar limitations as those above and are rejected for the same reasons as used above. Van der Auwera et al. further teaches a method of encoding video data and signaling information indicative of the quantized coefficients and the offset value (Figure 2, Element 20; Paragraphs 118-119).
Claim 27 has limitations similar to claim 17 and is rejected for the same reasons as used above. Van der Auwera et al. further teaches a non-transitory computer-readable storage medium storing instructions thereon that when executed cause one or more processors of a device for decoding video data (Paragraph 165).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN MAHMUD/Primary Examiner, Art Unit 2483